Case 1:16-cv-03125-RMB-JS Document 44 Filed 06/26/20 Page 1 of 1 PageID: 232



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE

MICHAEL LESKI,                     :
                                   :      Civ. Action No. 16-3125 (RMB)
                    Plaintiff,     :
                                   :
     v.                            :                OPINION
                                   :
THE STATE OF NEW JERSEY,           :
et al.,                            :
                                   :
                    Defendants.    :


     On     March    23,   2020,   this   matter   was   administratively

terminated upon notice of the death of Plaintiff. Federal Rule of

Civil Procedure 25(a) provides that if a motion for substitution

is not made with 90 days of service of a statement noting a party’s

death, the claim must be dismissed.



An appropriate Order follows.



Date:     June 26, 2020

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge
